Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claim 15 has been cancelled.
Claims 1-14 and 16-19 are pending.
Claims 13, 16 and 19 are withdrawn.
Claims 1-12, 14, 17 and 18 are under examination.

Withdrawn rejections
Applicant's Declaration, amendments and arguments filed 8/26/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the present case, the only difference between claim 1 and claim 12 is in the preamble where claim 1 is directed to “A biomaterial” and claim 12 is directed to “A medical device”. Claim 12 does not set forth any further limitations to describe the medical device. Therefore, the medical device of claim 12 is indistinct from the biomaterial of claim 1 and the biomaterial of claim 1 is also a medical device. It is merely a semantic difference which is no structural difference in the instant case.
Response to Arguments	Applicant states that objections based on informalities are traversed. However, this objection is not an informality and does not appear to be traversed. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corsetti et al. (Journal of Applied Oral Science February 2017;25(1):10-19; reference #9 on IDS filed 8/20/20).
Regarding claims 1, 11 and 12, Corsetti et al. disclose a biomaterial/medical device implant comprising:
Differentiated osteogenic adipose-derived cells (ASCs), which naturally secretes osteoprotegerin;
α-TCP powder or gelatin biomaterial;
3D Extracellular matrix scaffold made of foaming α-TCP cement or chemically crosslinked gelatin sponge (Abstract; page 12 Biomaterials; Figure 1; page 18, left column, 3rd paragraph).
Regarding claims 3, 6 and 7, Corsetti et al. disclose using α-TCP powder of 250 microns size (page 12, biomaterials).
Regarding claim 14, this is a product by process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the disclosure of Corsetti et al. reads on the multi-dimensional biomaterial of claim 14.
Response to Arguments:	Applicant asserts that Corsetti et al. does not disclose a neo-synthesized extracellular matrix. However, there is no limitation of a “neo-synthesized extracellular matrix” in the claims. Neither is there a limitation directed to “scaffold-free biomaterial”. Claim 1 is directed to “an extracellular matrix” which includes all extracellular matrices including those disclosed by Corsetti et al. Furthermore, the Declaration cannot overcome the anticipation rejection because the properties shown in the Declaration are naturally present in the prior art composition. Indeed, the Declaration showed that OPG is produced in some amounts for the system tested which is not apparent if it is a correct representation of the material of Corsetti et al. but rather the material of Yang et al. 2013. Be that as it may, Corsetti et al. disclose the features of the rejected claims and the claims remain rejected. Applicant’s arguments are not persuasive. 

Claim(s) 1, 3, 6, 8, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Experimental Biology and Medicine 2013; 238: 1331–1343; reference #24 on IDS filed 8/20/20).
	Regarding claims 1 and 12, Yang et al. disclose biomaterial/medical device constructs comprising:
Undifferentiated ASCs which are induced to differentiate and naturally secrete OPG;
3D Porous β-TCP biomaterial; and
Collagen extracellular matrix (Abstract; page 1332, Materials and methods; Table 1; page 1333, Results Isolation, osteogenic differentiation of rASCs; Figures 2-4 and 12).
Regarding claims 3, 6 and 8, Yang et al. disclose that the scaffolds disintegrated into particles less than 5 microns in diameter (page 1341, right column) thereby producing a biomaterial with biocompatible particles of calcium phosphate in the form of β-TCP.
Regarding claim 14, this is a product by process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the disclosure of Yang et al. reads on the multi-dimensional biomaterial of claim 14.
Response to Arguments:	Applicant asserts that the Declaration shows ADP cells adhere to the β-TCP scaffold such that when ASCs are added no extracellular matrix is secreted and no OPG is secreted because cells that adhere to a 3D scaffold do not secrete OPG. However, the Declaration contradicts this statement by showing some degree of OPG secretion. Applicant’s arguments are not persuasive. 
 
Claim(s) 1, 3-5, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dufrane et al. (Medicine 2015;95(50):1-11; reference #12 on IDS filed 8/20/20).
Regarding claims 1, 3-7, 11 and 12, Dufrane et al. disclose a 3D biomaterial/medical device graft comprising:
Differentiated ASCs that naturally secrete OPG and extracellular matrix; and
Demineralized bone matrix particles, between 200-700 microns in size were added to the ASC composition after a mean of 71.5 day of incubation (Page 3, Clinical Grade Manufacturing of the 3D graft). The instant specification confirms that the ASCs naturally produce extracellular matrix (page 58, Structure/Cellularity/Presence of extracellular matrix).

Regarding claim 14, this is a product by process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the disclosure of Dufrane et al. reads on the multi-dimensional biomaterial of claim 14.
Response to Arguments:	Referencing the Declaration, Applicant asserts that “not using the demineralized bone matrix (DBM) particles produces a surprising effect on the expression of OPG. The scaffold-free biomaterial is both new and non-obvious.” Respectfully, the Examiner does not agree. This statement is merely conclusory with no rationale to substantiate it. Biomaterial with DBM produced OPG as shown below:

    PNG
    media_image1.png
    519
    265
    media_image1.png
    Greyscale


See MPEP 716.02(b)(II):  “APPLICANTS HAVE BURDEN OF EXPLAINING PROFFERED DATA
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).” There is no explanation as to why the artisan might find that surprising or unexpected at all. Just because one system does not secrete nearly as much OPG as other systems is not a rationale of unexpected or surprising results without more. Additionally, Applicant has claims directed to DBM (claims 4 and 5). Applicant’s arguments are not persuasive.

Claim(s) 1, 3-5, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dufrane et al. (US 9713656).
Regarding claims 1, 3-5, 11 and 12, Dufrane et al. disclose:

    PNG
    media_image2.png
    319
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    346
    505
    media_image3.png
    Greyscale

Regarding claim 14, this is a product by process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the disclosure of Dufrane et al. reads on the multi-dimensional biomaterial of claim 14.
Response to Arguments:	Applicant argues that: “As explained in the Dufrane Declaration (Sections VI and VIII), not using the demineralized bone matrix (DBM) particles produces a surprising effect on the expression of OPG.” Respectfully, that is not a persuasive argument as explained by the Examiner in the response above. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, 8, 10-12, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meretzki et al. (WO 2009125402; foreign reference #4 on the IDS filed 8/20/20) and Yang et al. (Experimental Biology and Medicine 2013; 238: 1331–1343; reference #24 on IDS filed 8/20/20).
Applicant claims, for example:

    PNG
    media_image4.png
    167
    744
    media_image4.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 3, 4, 6, 8, 11, 12 and 14, Meretzki et al. teaches a prosthetic implant, hence biomaterial/medical device, comprising a biocompatible 3D scaffold and at least 2 cell types (Abstract; claims 1-2) comprising:
Mesenchymal stem cells from adipose tissue (claims 11-13);
Biomaterials selected from bone particles, dematerialized bone particles, which the Examiner reasonably interprets to read on demineralized bone matrix particles (claims 14 and 15) or combinations of calcium phosphate derivatives, calcium hydroxyapatite, hydroxyapatite, β3-calcium phosphate (β-TCP) and 
extracellular matrix materials collagen and ECM (claims 14, 16, 20 and 21).
Regarding claim 10, Meretzki et al. teach adding VEGF (claim 41).
Regarding claims 1, 3, 6, 8, 11, 12 and 14, Yang et al. is discussed above and that discussion is incorporated by reference.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a tissue engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue engineering, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
and
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
The difference between the instant application and Meretzki et al. is that Meretzki et al. do not expressly teach differentiated adipose-derived stem cells or the product-by-process of instant claim 14. This deficiency in Meretzki et al. is cured by the teachings of Yang et al.
 It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the prosthetic implant of Meretzki et al. with differentiated adipose-derived stem cells, as suggested by Yang et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Meretzki et al. teach and suggest using stem cells from adipose tissue but is silent on differentiation. However, Yang et al. teach that differentiation led to rapid angiogenesis and osteogenesis in the scaffolds (page 1341, lower left column). Accordingly, the ordinary artisan is motivated to used differentiated adipose-derived stem cells in the prosthetic implant of Meretzki et al. for the desirable properties of rapid angiogenesis and osteogenesis with a reasonable expectation of success. Regarding claim 14, this is a product by process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The difference between the instant application and Meretzki et al. and Yang et al. is that Meretzki et al. and Yang et al. do not expressly teach wherein the biomaterial secretes at least about 5 ng of OPG per g of biomaterial or at least about 10 ng of OPG per g of biomaterial. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Meretzki et al. teach adding stem cells from adipose tissue and Yang et al. guide the artisan to differentiated adipose stem cells, which were shown to produce OPG (See at least Figure 12 of Yang et al.). Accordingly, it is merely routine optimization of the number of differentiated adipose stem cells in the prosthetic biomaterial implant of Meretzki et al. to secrete at least about 5 or at least about 10 ng of OPG per g of biomaterial implant with a reasonable expectation of success. 
The difference between the instant application and Meretzki et al. and Yang et al. is that Meretzki et al. and Yang et al. do not expressly teach wherein the biomaterial comprises at least about 10 ng of VEGF per g of biomaterial.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Meretzki et al. teach adding VEGF but is silent on the amount. However, the ordinary artisan in this art would add at least a physiologically relevant amount for the desirable actions of VEGF and therefore it is nothing more than routine optimization to have at least about 10 ng of VEGF in the prosthetic implant of Meretzki et al. with a reasonable expectation of success. 
Response to Arguments:
Applicant asserts that the teaching of Yang et al (Yang) is directed to scaffold- based biomaterials. Meretzki et al (Meretzki) is also directed to a scaffold. The biomaterial according to claim 1 is suspended in a neo-synthesized matrix and is scaffold-free. However, the Examiner has explained that the claims are not directed to a “neo synthesized matrix” or “scaffold-free”. The claims employ “comprising” transitional language thus allowing for the inclusion of other components. Therefore, Applicant’s arguments fail from the outset they are not based on limitations appearing in the claims. See MPEP 2145: 
VI.    ARGUING LIMITATIONS WHICH ARE NOT CLAIMED 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057.  
Applicant’s arguments are not persuasive.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meretzki et al. (WO 2009125402; foreign reference #4 on the IDS filed 8/20/20) and Yang et al. (Experimental Biology and Medicine 2013; 238: 1331–1343; reference #24 on IDS filed 8/20/20) in further view Dufrane et al. (US 20120087958).
Meretzki et al. and Yang are discussed in detail above.
The difference between the instant application and Meretzki et al. and Yang et al. is that Meretzki et al. and Yang et al. do not expressly teach wherein the DBM particles have a mean diameter ranging from about 50 to about 2500 μm. However, as noted above Meretzki et al. teach a dematerialized bone particles, which is interpreted to read on a demineralized bone particle, but is silent on the size of the particles. Dufrane et al. suggests that in biomaterials/medical devices comprising mesenchymal progenitor cells derived from adipose tissue combined with demineralized bone matrix and extracellular matrix (claims 18-23 and 25) have a particle size mean diameter of 50-2500 microns (claim 24). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the prosthetic implant of Meretzki et al. as modified by Yang et al., wherein the DBM particles have a mean diameter ranging from about 50 to about 2500 μm, as suggested by Dufrane et al., and produce the instant invention. One of ordinary skill in the art would have a reasonable expectation of success in so doing because Dufrane teaches that the particles of DBM are in that range for such biomaterials/medical devices. Thus, it is merely judicious selection of a DBM particle size between about 50-2500 microns by the ordinary artisan for use in the prosthetic implant of Meretzki et al.
Response to Arguments:	Applicant appears to argue the 103 rejection together and the Examiner’s response is found above. 

Claims 6-9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meretzki et al. (WO 2009125402; foreign reference #4 on the IDS filed 8/20/20) and Yang et al. (Experimental Biology and Medicine 2013; 238: 1331–1343; reference #24 on IDS filed 8/20/20) in further view of McKay, WF (US 6039762) and Lynch, KL (US 5306303).
Meretzki et al. and Yang are discussed in detail above.
The difference between the instant application and Meretzki et al. and Yang et al. is that Meretzki et al. and Yang et al. do not expressly teach wherein the particles of calcium phosphate have an average size ranging from about 50 μm to about 1500 μm wherein the particles of calcium phosphate are particles of hydroxyapatite (HA) and/ or β-tricalcium phosphate (β-TCP) or wherein the particles of calcium phosphate are particles of HA/β-TCP in a ratio ranging from 10/90 to 90/10. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the prosthetic implant of Meretzki et al. as modified by Yang et al., wherein the particles of calcium phosphate are particles of hydroxyapatite (HA) and/ or β-tricalcium phosphate (β-TCP) or wherein the particles of calcium phosphate are particles of HA/β-TCP in a ratio ranging from 10/90 to 90/10, as suggested by McKay and produce the instant invention. As discussed above, Meretzki et al. teach and suggest calcium phosphate derivatives combined with hydroxyapatite (claim 16). McKay teach the artisan that biphasic calcium phosphate composites are preferred for optimal bone ingrowth and strength where the biphasic composites may include from about 10% to about 90% hydroxyapatite and about 90% to about 10% by weight of a resorbable calcium phosphate. McKay teach that the ratio of HA/TCP affects the rate of biodegradability.  Hydroxyapatite provides strength but it is slowly degraded.  β-tricalcium phosphate is relatively weak and rapidly degraded.  HA/TCP biphasic ceramics may include from about 10% to about 90% hydroxyapatite and from about 90% to about 10% tricalcium phosphate by weight (column 5, lines 10-33). Accordingly, the ordinary artisan would be motivated to employ the HA/TCP of McKay for those desirable properties and have a reasonable expectation of success in using particles of hydroxyapatite (HA) and/ or β-tricalcium phosphate (β-TCP) and wherein the particles of calcium phosphate are particles of HA/β-TCP in a ratio ranging from 10/90 to 90/10 in the prosthetic implant of Meretzki et al. 
McKay also direct the artisan to Lynch US 5306303 for HA/β-TCP biphasic ceramics (column 5, lines 17-20). Lynch teaches the artisan to use particles of 60% HA and 40% β-TCP of 0.5-1.0 mm in size mixed with collagen to make osteoinductive implants (column 3, lines 36-49; column 4, lines 27-30). While Meretzki et al. and Yang et al. are silent on the particle size, McKay and Lynch renders obvious a particle size of 0.5-1.0 mm which falls within the claimed range of about 50 microns to about 1500 microns. Accordingly, the ordinary artisan would have a reasonable expectation of success in using calcium phosphate particles of about 50 microns to about 1500 microns in the prosthetic implant of Meretzki et al.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:	Applicant appears to argue the 103 rejection together and the Examiner’s response is found above. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 11, 12, 14, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 34-48 of copending Application No. 16137396. Although the claims at issue are not identical, they are not patentably distinct from each other because copending application also discloses a 3D osteoinductive biomaterial/medical device that secretes at least about 5 ng or 10 ng OPG per g of biomaterial comprising:
biomaterial comprising particles of HA and β-TCP in a ratio of about 10/90 to about 90/10;
extracellular matrix;
ASCs.
The copending does not expressly teach that the ASCs are differentiated. However, since the ASCs secrete OPG in the same amounts then they are implicitly differentiated to do so.
The copending does not expressly teach the particle size of the calcium phosphate HA/ β-TCP has an average size ranging from about 50-1500 microns. However, determining the size of the particles used by the copending application is nothing more than optimizing the size of the particles for use in the biomaterial and measuring their average size.
The copending does not expressly teach the process steps of instant claim 14 but the same product is produced. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims.
Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-9, 11, 12, 14, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16646755. Although the claims at issue are not identical, they are not patentably distinct from each other because copending application also discloses a 3D osteoinductive biomaterial/medical device that secretes at least about 5 ng or 10 ng OPG per g of biomaterial comprising:
Osteogenic differentiated ASCs;
Extracellular matrix;
Calcium phosphate particles of HA/β-TCP in a ratio ranging from 10/90 to 90/10 with an average size ranging from about 50-1500 microns.
The copending does not expressly teach the process steps of instant claim 14 but the same product is produced. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims.
Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-5, 11, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9713656. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses the subject matter of instant claims 1, 3-5,11, 12 and 14 as discussed in detail above.
Response to Arguments:	Applicant did not traverse these rejections.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613